
		110th CONGRESS
		2d Session
		H. R. 5493
		In the Senate of the United
	 States,
		
			May 6, 2008.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 5493) entitled An Act to provide that the usual day for paying
		salaries in or under the House of Representatives may be established by
		regulations of the Committee on House Administration., do pass with the
		following
		At the end of
	 the bill, insert the following:
				2.Technical
		amendment relating to Senate pay periods
					(a)Title
		18Section 207(e)(7) of title
		18, United States Code, is amended—
						(1)in subparagraph (A), by striking at
		least 60 days and inserting more than 2 months;
		and
						(2)in
		subparagraph (B), by striking at least 60 days and inserting
		more than 2 months.
						(b)Senate
		rulesParagraph 9(c) of rule XXXVII of the Standing Rules of the
		Senate is amended by striking more than 60 days in a calendar
		year and inserting more than 2 months, in the aggregate, during
		the 1-year period before that former officer's or employee's service as such
		officer or employee was terminated.
					
	
		
			
			Secretary
		
	
	
	